Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to or not subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Claims 15-28 are pending and claims 1-14 stand cancelled, of which claims 15 and 22 are independent.  
The application was filed on September 12, 2019, is a child of PCT/CN2017/080298 filed on 9/12/19 and claims foreign priority to CN201710147081 filed on 3/13/2017.  This application is currently assigned to Huawei Technologies Co., Ltd.

Information Disclosure Statement
The information disclosure statements (IDSs) filed in this application on December 19, 2019 has been considered.

Oath/ADS
An Application Data Sheet was submitted September 12, 2019, and an Oath/declaration was submitted on December 5, 2019.

Examiner Comments/Additional Art Not Applied
Amendments and remarks filed on 11/20/2020 have been fully considered, but are not deemed convincing to place the application in condition for allowance for at least the reasons set forth below.   In particular, while differences between the applied art and features described in Applicants’ originally filed application are noted, it is noted that the current claim language fails to set forth many details of “icon”, “operation region,” “one or more,” “sensing region”, “relative location”, as such allow for a broad interpretation of the claim language.   The mapping has been updated to reflect the features set forth via the amendments.  
Additionally, while it is believed that the current ‘displaying’ language fails to really set forth any particularities of what is displayed, e.g., claim 15 recites ‘displaying … icons based on the sensing region of each icon’ but if the sensing region is not really shown and the claim doesn’t really require it, would displayed icons that have calibrated sensing regions that are not shown would correspond to the claim language.  However, e.g., examiner notes the following additional art: 
US 20120032979 to Blow. e.g., FIGS. 14-18, menu icons 246 position on the right-hand side of the touchscreen 110 Icons 246 may be shifted in the direction of a grip event. As a result of this adjustment of the presentation display, the menu icons 246 may be positioned closest to the user's gripping finger or thumb 200 as illustrated in FIG. 18. So positioned, the menus can be easily activated by the user's gripping finger 200.
US20150339044 to Matsuda; US20160349985 to Ibaraki (e.g., FIGS. 4, 7); and US20160210012 to Han (e.g., FIGS. 4, 5) teach visibly displayed size adjustments for one-handed interactions.
It is noted that, during examination, a claim must be given its broadest reasonable interpretation consistent with the specification.  Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification.  M.P.E.P. 2173.01(I).  It is respectfully submitted that each claim is to be interpreted based on the 
It is noted that care be taken such that the claims themselves explicitly recite all the claimed elements relied upon in overcoming the rejections set forth herein.  That is, for any additional limitations discussed in the specification to be considered, the claims should be amended such that the limitations are explicitly recited in the claims themselves.  Appropriate consideration of each and every feature of the claims has been made.  
Applicants’ representative is welcome and encouraged to contact the examiner (Maryam Ipakchi) to discuss the application in an attempt to expedite prosecution.  The examiner may be reached via telephone at 571-270-3237, via direct fax at 571-270-4237 and/or via electronic mail (Maryam.ipakchi@uspto.gov) provided written authorization to communicate thereby is provided.  Any email communication must include written authorization for the USPTO to communicate with the Examiner concerning any subject matter of this application via electronic mail (see, MPEP 502.03).  Sample authorization language:  "Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Interview requests may be made via an Interview Agenda setting forth proposed participants, items to be discussed and proposed interview times (see MPEP 713.01(III.)).  The Interview Agenda may be submitted via the AIR Form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the determining module, adjustment module, and display module in claim 22. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof, e.g., [0165] setting forth determining module 201, adjustment module 205 and setting module 204 integrated into one processing module including a processor.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 15-28 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication No 20160132139 to Du et al. in view of US Patent Publication No 20120032979 to Blow


Regarding independent claims 15 and 22, Du teaches:

(Claim 15)  An icon display method, comprising: determining, by a terminal device, a grasp point location, wherein the grasp point location is one of a plurality of preset graspable parts of the terminal device | (Claim 22)  A terminal device, comprising: a determining module, the determining module configured to: determine a grasp point location, wherein the grasp point location is one of a plurality of preset graspable parts of the terminal device;  (Du, FIGS. 2, 3B, 4A-4C, 6A-6B, [0005] predetermined virtual mouse activation area; [0040] holding a smartphone device in one hand and interacting with the GUI .. single hand use … problems reaching all portions; [0044]-[0045] the direction may be determined based on a line or vector originating from the closest corner of the screen and extending through the touch position; examiner notes ‘touch position’ with respect to closest corner – grasp point; [0051] the position of the closest corner to the actual touch position may be represented by a vector r from the starting reference point to the closest corner… the point at the virtual mouse activation area; [0058] a predetermined area 420 on the touchscreen display 410 may be designated as the virtual mouse activation area and a user may additionally activate the virtual mouse by applying a   

determining, by the terminal device, a relative location of one or more icons displayed on a display interface of the terminal device, wherein the relative location of each icon is a location of each icon relative to the grasp point location (Du, FIGS. 2, 3B, 4A-4C, 6A-6B; [0008]; [0020], [0038] cursor calculation module 170 may use the measured/sensed touch data and computing parameters obtained from the touchscreen I/O interface 162 to determine a cursor location; [0043], [0046] location of points; [0053]-[0054] distance from an initial reference point to the center of touch area 310) … Vector 358 provides a direction representing the orientation of the major axis 340 of an ellipse (e.g., 300) best fitting the boundary of the touch area 310, corresponding to f in Equation 3….; [0063], [0074]-[0075], [0078]-[0079] In determination block 604, the processor may determine whether a trigger activating the virtual mouse is detected.  Such trigger may be, for example, input of a single-point touch selecting a virtual mouse icon in the GUI of the display; examiner notes at the very least relative location of the displayed virtual mouse icon 430 to touch area 310 may correspond to “relative location of one or more icons” .. see, FIGS. 3B, 4B; ‘relative’ location of cursor icon is relative to grasp and cursor icon 430 is displayed relative to touched region/corner  (see, e.g., [0059]-[0060) Once the virtual mouse is activated and a cursor icon 430 is displayed, the user may control the location of the cursor icon 430 );

determining, by the terminal device, a current operation region based on the grasp point location, wherein the current operation region is a region that is less than an area of the display interface (Du, FIGS. 2, 3B, 4A-4C, 6A-6B; [0008] threshold distance; [0020], [0041]-[0042]  Holding the smartphone device 200 in one hand 230 and interacting with the GUI displayed on the touchscreen display 220 of the smartphone device with only the thumb 240  … upper region of the touchscreen display 220 may be especially difficult to reach with the thumb 240 (or other finger) of the hand 230 holding the smartphone device.  For example, FIG. 2 illustrates a first region 250 of the touchscreen display 220 that is easily reachable by the thumb 240, and a second region 260 of the touchscreen display 220 that is difficult to reach by the thumb 240; examiner notes what are features of the ‘operation region’ or ‘current operation region’? examiner particularly notes [0042] the user may interact with elements of the GUI on the touchscreen display that is not easily reachable (operation region) in the single-handed use scenario using the cursor/icon of the virtual mouse while keeping the thumb within the region of the touchscreen display that is easily reachable (a region that is less than an area of the display interface as user does not need to move finger to, e.g., far corner area that is hard to reach);

determining, by the terminal device, a sensing region of the one or more icons based on the current operation region, the grasp point location, and the relative location of each of the one or more icons (Du, FIGS. 2, 3B, 4A-4C, 6A-6B; [0008] detecting whether the projected cursor icon is positioned within a threshold distance from an operable Graphical User Interface (GUI) element displayed on the touchscreen, and drawing the projected cursor icon to the operable GUI element in response to detecting that the projected cursor icon is positioned within the threshold distance. [0020], [0038] cursor calculation module 170 may use the measured/sensed touch data and computing parameters obtained from the touchscreen I/O interface 162 to determine a cursor location; [0041] FIG. 2 illustrates a first region 250 of the touchscreen display 220 that is easily reachable by the thumb 240, and a second region 260 of the touchscreen display 220 that is difficult to reach by the thumb 240. [0042] With a smartphone device that implements embodiments of the disclosure, the user may interact with elements of the GUI on the touchscreen display that is not easily reachable in the single-handed use scenario using the cursor/icon of the virtual mouse while keeping the thumb within the region of the touchscreen display that is easily reachable. [0043], [0046] location of points; [0053]-[0054], [0058] [0063]-[0065], [0075]   [0078]-[0079] In determination block 604, the processor may determine whether a trigger activating the virtual mouse is detected.  Such trigger may be, for example, input of a single-point touch selecting a virtual mouse icon in the GUI of the display; examiner notes features of sensing region? Examiner particularly notes region, e.g., 250, as [0038] of Du describes the virtual mouse manager 168 may interpret touch events and generate signals for producing scaled movement of the cursor icon on the display device 160. In various embodiments, interpreting touch events while the virtual mouse is activated may involve extracting features from the touch data (e.g., number of touches, position and shape of touches, etc.), as well as computing parameters (e.g., touch pressure and/or best fit ellipse to touch area, etc.), particularly as the virtual mouse is triggered based on the grasp location (e.g., corner 420) as mapped/correlated in the above claim limitations, and the relative location of the cursor icon 430 (one or more icons) has a location that is ‘relative’ to the grasp location (FIGS. 4A,4B) and the cursor 430 may be sensed within the region closer to the corner (e.g., region 250 (e.g., sensing region) instead of region 260, as shown in FIG. 2);

scaling, by the terminal device, a sensing region of each of the one or more icons in a direction of the grasp point location, so that the sensing region of each icon is displayed on the display interface partially or completely within the current operation region, wherein the sensing region of each icon is a region in which each the icon is operated enabling a user to operate, with one hand, each of the one or more icons within the current operation region (Du, FIGS. 2, 3B, 4A-4C, 6A-6B; [0020], [0038] producing scaled movement of the cursor icon on the display device 160, [0041]-[0042]  Holding the smartphone device 200 in one hand 230 and interacting with the GUI displayed on the touchscreen display 220 of the smartphone device with only the thumb 240  … upper region of the touchscreen display 220 may be especially difficult to reach with the thumb 240 (or other finger) of the hand 230 holding the smartphone device.  For example, FIG. 2 illustrates a first region 250 of the touchscreen display 220 that is easily reachable by the thumb 240, and a second region 260 of the touchscreen display 220 that is difficult to reach by the thumb 240; [0043] The location may for example be calculated based on an orientation and pressure of the touch determined from the data … the relative size of the touch area may serve as a proxy for the touch pressure, where a larger area translates to more pressure.  [0046]-[0049] when the virtual mouse is activated, the properties of input to the touchscreen may be determined by sensing/measuring data of a touch area associated with the user's finger (e.g., thumb) on the touchscreen (i.e., "touch data").  In various embodiments, such touch data may include the location of points forming the boundary of the touch area, and a center of the touch area.  In some embodiments, the properties derived from the touch data may include an ellipse function that best fits the boundary of the touch area, [0052]-[0054] scaling factor, [0058]-[0063] Equations 3 and 4, p is the touch pressure, and k is a scaling factor chosen so that the user may move the cursor icon 430 to the farthest corner of the touchscreen display 410 with movements of the thumb 440 that are within the easily reachable region of the touchscreen display 410.; examiner notes touch area of cursor arrow may correspond to ‘displayed sensing region within current operation region’ and movement/location thereof is scaled relative to the predetermined virtual mouse activation area 420 

	Du pertains to systems and methods for operating a GUI on an electronic device with a single hand, e.g., one thumb, in a less challenging manner (Du, [0003]) via various disclosed embodiments.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to incorporate aspects of different embodiments of Du into a single combination in order to provide users with different approaches for handling such a device with a single hand based on preferences of the user just as a user may select different icon sizes, different colors, etc. based on preference so that the user may more intuitively and preferentially to them interact with the device. Du, [0004], [0040], [0058], [0097]).  


Regarding claims 16 and 23, Du teaches:
 
scaling down, by the terminal device, a sensing region of an icon with a relatively small relative location;  and scaling up, by the terminal device, a sensing region of an icon with a relatively large relative location (Du, FIGS. 2, 3B, 4A-4C, 6A-6B; [0040]; [0046], [0059]-[0062] calibrate to adjust; examiner notes ‘sensing region’ may correspond to pressure region corresponding to touch area 310 and result on ‘size’ based on impact of the scaling so that location of furthest corner increases (relatively large location)).  


 Regarding claims 17 and 24, Du teaches:

before the determining, by a terminal device, of the grasp point location, the method further comprises: receiving, by the terminal device, a first operation instruction;  and matching, by the terminal device, the first operation instruction with a first preset instruction, so that the terminal device enters a dynamic display mode, wherein each of the at least one icon has a same or different sensing region in the dynamic display mode (Du, FIGS. 2, 3B, 4A-4C, 6A-6B; [0040], [0041], [0046] examiner notes icons displayed in, e.g., FIG. 4B are ‘displayed’ and ‘based’ in some manner on cursor icon 430, while the ‘scaling’ may not be shown, while in the single hand/thumb mode, the icons as displayed are interactable per the scaling, e.g., shown in FIG. 3B and that determination for how interaction will be sensed/scaled is set as a mode before the interaction can be effectively input).



Regarding claims 18 and 25, Du teaches:
 
before the determining, by a terminal device, of the grasp point location, the method further comprises: receiving, by the terminal device, a second operation instruction, wherein the second operation instruction is used to indicate the grasp point location;  and the determining, by a terminal device, of the grasp point location comprises: matching, by the terminal device, the second operation instruction with a second preset instruction, to determine the grasp point location (Du, FIGS. 2, 3B, 4A-4C, 6A-6B; [0040], [0041], [0046], [0060]-[0063] training, customizations, scaling; examiner notes icons displayed in, e.g., FIG. 4B are ‘displayed’ and ‘based’ in some manner on cursor icon 430, while the ‘scaling’ may not be shown, while in the single hand/thumb mode, the icons as displayed are interactable per the scaling, e.g., shown in FIG. 3B; examiner notes ‘second operation’? and at the very least customizations/taught settings to be used later may at the very least correspond to ‘matching’).


Regarding claims 19 and 26, Du teaches:
 
after the receiving, by the terminal device, of the first operation instruction, the method further comprises: determining, by the terminal device, an interface status;  and the determining, by the terminal device, of the relative location of each of the one or more icons displayed on the terminal device comprises: determining, by the terminal device based on the interface status, the relative location of each of the one or more icons displayed on the terminal device (Du, FIGS. 2, 3B, 4A-4C, 6A-6B; [0040], [0041], [0046]; [0058]-[0066] scalability, calibration, preferences, threshold distance; [0067]-[0069] examiner notes Du teaches different gesture configurations (e.g., status), and calibrations and thresholds for different operations and claim language recites ‘first operation instruction’, ‘interface status’, ‘one or more icons’ without details thereof and thus may correspond to the calibration/scaling/gesture setting/preferences of Du;  examiner notes icons displayed in, e.g., FIG. 4B are ‘displayed’ and ‘based’ in some manner on cursor icon 430, while the ‘scaling’ may not be shown, while in the single hand/thumb mode, the icons as displayed are interactable per the scaling, e.g., shown in FIG. 3B and such relative location determination is at least determined for each when the virtual cursor is close thereto, e.g., within a threshold distance).


Regarding claims 20 and 27, Du teaches:

 wherein before the determining, by a terminal device, of the grasp point location, the method further comprises: receiving, by the terminal device, a third operation instruction;  and setting, by the terminal device, the current operation region based on according to the third operation instruction (Du, FIGS. 2, 3B, 4A-4C, 6A-6B; [0040], [0041], [0046]; [0061]-[0070]; examiner notes Du teaches scaling factor, position determinations, pressure determinations, customizations and different configurations (e.g., launch an application when cursor within a threshold distance), etc. and such features result or reference different regions that may fall within broadly recited ‘current operation region’ and ‘based on according to the third operation instruction’).


Regarding claims 21 and 28, Du teaches:
 
wherein after the displaying, by the terminal device, of each of the one or more one icons, the method further comprises: receiving, by the terminal device, a fourth operation instruction, wherein the fourth operation instruction is used to instruct to adjust the sensing region of each of the at least one icon;  obtaining, by the terminal device, a ratio based on according to the fourth operation instruction;  adjusting, by the terminal device, the sensing region of each icon based on the ratio, to obtain an adjusted sensing region of each icon;  and displaying, by the terminal device, each of the one or more one icons based on the adjusted sensing region of each icon  (Du, FIGS. 2, 3B, 4A-4C, 6A-6B; [0038] scaled movement of the cursor icon; [0040], [0041], [0046]; [0052], [0061]-[0075];  examiner notes Du teaches scaling factor, position determinations, pressure determinations, customizations and different configurations (e.g., launch an application when cursor within a threshold distance), etc. and such features result or reference different regions that may fall within broadly recited ‘ratio’  and ‘based on according to the fourth operation instruction’ … at the very least the calibration and scaled movements of the cursor icon and calibration may correspond to the ‘adjusted sensing region’ to allow the user the reach, e.g., the farthest corner more easily).



 
Double Patenting
Applicant appears to have multiple co-pending related applications.  Applicant should take caution to ensure that related applications do not include claims of identical scope or of obvious variants thereof.  In view of this notice to the Applicant and Applicant’s own superior knowledge of pending and/or issued related applications, the examiner retains the ability to issue a double patenting rejection in a Final rejection if appropriate without establishing a new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  For the prior art applied to the claims, as set forth above, the Examiner has cited particular columns and line numbers (or paragraphs) in the references for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific imitations within the individual claim, other passages and figures may apply as well. More particularly, e.g., in the instances the Examiner has identified Figures of the applied prior art reference, it is understood that the corresponding portions of the written description describing the identified Figures is relied upon.  It is respectfully requested from the Applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or identified by the Examiner. The entire reference(s) is/are to be considered to provide disclosure relating to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM M IPAKCHI whose telephone number is (571)270-3237.  The examiner can normally be reached on M-F Flex 6-3pm (AltFriOff).  Any interview requests should be made via an Interview Agenda setting forth proposed participants, items to be discussed and proposed interview times (see MPEP 713.01(III.)).  The Interview Agenda may be submitted via the AIR Form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html) and/or faxed to the examiner at (571)270-4237 so that the Examiner may review the materials in advance to provide meaningful discussion in order to advance prosecution.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar, can be reached on (571)270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARYAM M IPAKCHI/               Primary Examiner, Art Unit 2171